           Case 3:20-cv-05367-BHS-DWC Document 71 Filed 09/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ARTHUR MCKINNON,
                                                         CASE NO. 3:20-cv-05367-BHS-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      TAMMY NIKULA, et al.,

14                             Defendants.

15

16          Plaintiff brought this action under 42 U.S.C. § 1983. Dkt. 5. Before the Court is

17 Defendants’ motion for summary judgment (Dkt. 57). As discussed below, the Court will allow

18 Plaintiff to file a supplemental response to the motion for summary judgment.

19          Plaintiff filed an amended complaint whose thrust is that Defendants failed to adequately

20 treat his lower back problems and associated pain. See Dkt. 5, at 7. Defendants answered and the

21 Court issued a scheduling order. Dkts. 35–36. Defendants filed their motion for summary

22 judgment. Dkt. 57. Initially, Plaintiff did not respond to the motion.

23

24


     ORDER - 1
           Case 3:20-cv-05367-BHS-DWC Document 71 Filed 09/15/21 Page 2 of 3




 1          The Court issued an order for supplemental briefing from Defendants on exhaustion. Dkt.

 2 65. Plaintiff filed a response to the motion for summary judgment and supplement. Dkt. 69.

 3 Defendants replied. Dkt. 70.

 4          In its order for supplemental briefing, the Court stated that, when ruling on the motion for

 5 summary judgment, it would consider Plaintiff’s amended complaint as evidence because he

 6 signed it under penalty of perjury. Dkt. 65, at 2 & n.1. However, when signing the amended

 7 complaint, Plaintiff stated only that he “believe[d] the facts allege[d] to be true to the best of

 8 [his] knowledge.” Dkt. 5, at 18. Thus, he did not sign it under penalty of perjury (i.e., verify it).

 9 See id.; see also Schroeder v. McDonald, 55 F.3d 454, 460 n.10 (9th Cir. 1995) (verification of

10 complaint requires the plaintiff to sign it under penalty of perjury). Because Plaintiff did not

11 verify the amended complaint, the Court cannot consider it as evidence when ruling on

12 Defendants’ motion for summary judgment. Moran v. Selig, 447 F.3d 748, 759 (9th Cir. 2006);

13 Johnson v. Schneider, No. CV 14-7429-CJC (KES), 2016 WL 3033691, at *1 (C.D. Cal. Apr.

14 21, 2016), report and recommendation adopted, 2016 WL 3033690 (C.D. Cal. May 26, 2016).

15          The Court’s assertion that it would consider the amended complaint as evidence could

16 have led Plaintiff to believe that he had more evidentiary support for his response to the motion

17 for summary judgment than he truly did. In an abundance of caution, Plaintiff should have an

18 opportunity to file a supplemental response to the motion for summary judgment. Plaintiff may

19 submit additional evidence in support of his supplemental response. And the Court will allow

20 Defendants to submit a supplemental reply to the supplemental response.

21          Accordingly, the Court ORDERS as follows:

22          1.      On or before October 15, 2021, Plaintiff may file a supplemental response to

23 Defendants’ motion for summary judgment (Dkt. 57).

24


     ORDER - 2
          Case 3:20-cv-05367-BHS-DWC Document 71 Filed 09/15/21 Page 3 of 3




 1         2.      The supplemental response, whether handwritten of typewritten, must comply

 2 with the Local Civil Rules governing form of filings, including Rules governing text size, margin

 3 size, and line spacing. Local Civil Rule 10(e)(1).

 4         3.      Plaintiff’s supplemental response must be signed under penalty of perjury as

 5 provided in 28 U.S.C. § 1746(2).

 6         4.      Plaintiff may submit additional evidence in support of his supplemental response.

 7 Any additional evidence in the form of an affidavit or declaration must be signed under penalty

 8 of perjury as provided in 28 U.S.C. § 1746(2).

 9         5.      On or before October 22, 2021, Defendants may file a supplemental reply to

10 Plaintiff’s supplemental response.

11         6.      Failure to comply with this order may result in the imposition of any appropriate

12 sanction and/or a recommendation that this case be dismissed.

13         The Clerk IS DIRECTED TO re-note Defendants’ motion for summary judgment (Dkt.

14 57) for October 22, 2021.

15         Dated this 15th day of September, 2021.

16

17
                                                        A
                                                        David W. Christel
18                                                      United States Magistrate Judge

19

20

21

22

23

24


     ORDER - 3
